DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-16, 20-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by  Kurokawa (US Pub. 2019/0333445). 
                Regarding Claims 1, 21,  Kurokawa  teaches a display device comprising: a display panel comprising a first display area and a second display area, the first display area comprising first pixels and the second display area comprising second pixels and a transmission area (Paragraph 0014, Page 25 see Claim 6);
a memory (60 in Fig.1) storing correction values of a pixel value(Fig.1; Paragraph 0047);

a data driver outputting a data signal corresponding to the corrected data to the display panel (Fig.1; Paragraph 0063-0077),
wherein at least one of the correction values of the pixel value comprises a pixel function value for luminance  of external light  (Paragraph 0071-0076, 0138, 0203, 0223-0231) with respect to at least one of the first pixels and the second pixels, wherein the pixel function value makes a white color coordinate of the first display area equal to a white color coordinate of the second display area based on an external light characteristic (Fig.23-24; Paragraph 0264-0270), an external light reflection characteristic of the first display area and the second display area, and an emission characteristic of the first display area and the second display area (Figs.1, 22-24; Paragraph 0066, 0203, 0250-0269).

             Regarding Claim 2,  Kurokawa  teaches the display device wherein the correction values of the pixel! value comprise values that are obtained based on a ratio of correction of luminance of the second pixels that makes the white color coordinate of the second display area equal to the white color coordinate of the first display area. (Paragraph 0203, 0223-0231; 0264-0269).

             Regarding Claim 3,  Kurokawa  teaches the display device wherein the controller is further configured to output first image data of the first pixels to the data driver, generate corrected data by correcting second image data of the second pixels based on an input value for the illuminance of external light and a correction value of a pixel value corresponding to the input value, and output the corrected data to the data driver. (Paragraph 0203, 0223-0231).



             Regarding Claim 5,  Kurokawa  teaches the display device wherein the controller is further configured to simultaneously load the correction value of the gamma value corresponding to the input value from the memory and output a corrected gamma value reflecting the correction value of the gamma value corresponding to the input value to a gamma value set in advance to the data driver, and
the data driver outputs a data signal reflecting the corrected gamma value to the corrected data to the second pixels. (Fig.1, 19; Paragraph 0065-0077; 0214-0228, 0247).
             
            Regarding Claim 12,  Kurokawa  teaches the display device wherein the white color coordinate of the first display area is obtained based on the external light characteristic, the external light reflection characteristic of the first display area, and the emission characteristic of the first display area, and
the white color coordinate of the second display area is obtained based on the external light characteristic, the external light reflection characteristic of the second display area, and the emission characteristic of the second display area. (Paragraph 0203, 0223-0231; 0264-0269).

            Regarding Claim 13,  Kurokawa  teaches the display device further comprising an illuminance sensor measuring illuminance of external light, wherein the controller is further configured, to receive an input value of the illuminance of external light from the illuminance sensor. (Paragraph 0071-0076; 0202-0231).

            Regarding Claim 14,  Kurokawa  teaches the display device further comprising an electronic component overlapping the transmission area of the second display area. (Paragraph 0273-0287).

                Regarding Claim 15,  Kurokawa  teaches an operating method of a controller, the operating method comprising; receiving, at the controller, an input of an external  light characteristic;
loading, at the controller, correction values of a pixel value corresponding to the input among the correction values of the pixel value stored in a memory (Fig.1; Paragraph 0063-0077);
loading, at the controller, correction values of a gamma value (313 in Fig.19; Paragraph 0214, 0023-0224, 0247) corresponding to the input among correction values of the gamma value stored in the memory (Fig. 19; Paragraph 0065-0077; 0214-0228, 0247);
generating, at the controller, corrected data by correcting at least one of a first image data of first pixels and a second image data of second pixels based on the input and the loaded correction values of the pixel value, and outputting the corrected data to a data driver (Fig.1; Paragraph 0063-0077); and
outputting, from the controller, a corrected gamma value reflecting the correction value of the gamma value to a gamma value set in advance to the data driver (Fig. 19; Paragraph 0065-0077; 0214-0228, 0247),
wherein the correction value of the pixel value comprises a pixel function value for illuminance of external light with respect to at least one of the first pixels and the second pixels, the pixel function value making a white color coordinate of a first display area equal to a white color coordinate of a second display area based on an external light characteristic (Fig.23-24; Paragraph 0264-0270), an external light reflection characteristic of the first display area and the second display area, and an emission characteristic of the first display area and the second display area (Figs.1, 22-24; Paragraph 0066, 0203, 0250-0269),


            Regarding Claim 16,  Kurokawa  teaches the operating method wherein the correction values of the pixel value comprise values that are obtained based on a ratio of correction of luminance of the second pixels that makes the white color coordinate of the second display area equal to the white color coordinate of the first display area, and the correction values of the gamma value comprise correction values of a gamma value of the second display area that obtained based on a ratio of correction of luminance of the second pixels. ( Paragraph 0065-0077; 0214-0228, 0247).

                        Regarding Claim 20,  Kurokawa  teaches the operating method wherein the white color coordinate of the first display area Is obtained based on the external light characteristic, the external light reflection characteristic of the first display area, and the emission characteristic of the first display area, and the white color coordinate of the second display area is obtained based on the external light characteristic, the external light reflection characteristic of the second display area, and the emission characteristic of the second display area. ( Paragraph 0065-0077; 0214-0228).

Allowable Subject Matter
6.        Claims 6-11, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622